Citation Nr: 0918360	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-24 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Capital Regional Medical Center 
on January 4, 2007.

(The issues of entitlement to service connection for 
residuals of a right foot injury, claimed as right great toe 
arthritis, and entitlement to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for left sided abdominal/flank pain 
claimed as due to VA medical treatment will be addressed in a 
separate decision.)




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1979 
and from December 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida.

In his August 2007 substantive appeal (VA Form 9), the 
Veteran requested a Travel Board hearing.  However, a 
communication received in December 2007 expresses the 
Veteran's withdrawal of his request for such hearing.  See 
38 C.F.R. §§ 20.702(e), 20.704(e).


FINDINGS OF FACT

1.  On January 4, 2007, the veteran was treated for low back 
pain at the Capital Regional Medical Center, Department of 
Emergency Medicine.

2.  At the time of treatment, the veteran did not have a 
service-connected disability.

3.  The condition for which the veteran received care was not 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to the veteran's life or 
health.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Capital Regional 
Medical Center on January 4, 2007 are not met.  38 U.S.C.A. 
§§ 1703, 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duties to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 
38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 
Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the VAMC has 
explained to the veteran the basis for the finding that the 
medical expenses incurred on January 4, 2007, were not 
covered by VA.  The veteran has been afforded the opportunity 
to present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the veteran in the development of his 
claim.

Analysis

The veteran received medical care at Capital Regional Medical 
Center, Department of Emergency Medicine, in Tallahassee, 
Florida, on January 4, 2007.  According to written statements 
he submitted during the course of this appeal, he sought this 
care because he was having pain in his left side and was told 
by his VA physician that, if the pain persists, he should 
seek medical treatment from an emergency room and that this 
would be acceptable so long as he presented his VA 
identification card.  

According to treatment records from Capital Regional Medical 
Center, on January 4, 2007, the veteran walked into the 
emergency room complaining of a five month history of 
constant throbbing of the low back.  He reported that he had 
undergone a colonoscopy six months previously and he had 
continuous pain in the left flank area since this 
examination.  These records reflect that he was discharged 
approximately four hours later in stable condition.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 
38 U.S.C.A. §§ 1725 and 1728.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D)  for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

At the time of the January 4, 2007, treatment, service 
connection was not in effect for any disability; thus, this 
treatment was not rendered for a service-connected disability 
or one associated therewith.  Based on this fact, the veteran 
does not meet the criteria for entitlement under 38 U.S.C.A. 
§ 1728(a) (West 2002).  He may, however, be entitled to 
payment for such care under 38 U.S.C.A. § 1725 (West 2002).  
See also 38 C.F.R. §§ 17.1000-1008 (2008).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2008).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if - (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. 
§ 17.54 (2008).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, although the veteran recalls that he was told 
by his VA physician that, if the pain persists, he should 
seek medical treatment from an emergency room and that this 
would be acceptable so long as he presented his VA 
identification card; he does not specifically claim, and the 
evidence does not establish, that VA provided authorization 
for him to receive the medical care at issue.  Regardless, 
the veteran does not meet the criteria listed above.  

Although Capital Regional Medical Center's emergency 
department provides emergency care to the public, according 
to the emergency department treatment records, the veteran 
presented with a five month history of constant throbbing of 
the low back.  Thus, according to the competent medical 
evidence and the veteran's own admission, the care at issue 
was non-emergent.  Specifically, because it had been ongoing 
for five months, the veteran's pain was not of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health

The Board acknowledges that the veteran may have been told by 
a VA physician to seek medical treatment from an emergency 
room if the pain persists and that this would be acceptable 
so long as he presented his VA identification card; however, 
the Board notes that even if there had been misinformation 
conveyed to him by a government employee, this alone could 
not cause the sought after benefit to be granted.  See 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) [holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits].

The Board thus finds that the care rendered on January 4, 
2007, was not of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  Based on this finding, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Capital Regional Medical 
Center, Department of Emergency Medicine, in Tallahassee, 
Florida, on January 4, 2007, are not met.  



The evidence in this case is not in relative equipoise; 
therefore, the benefit-of-the-doubt rule is not for 
application.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Payment of unauthorized medical expenses for services 
rendered at Capital Regional Medical Center, Department of 
Emergency Medicine, in Tallahassee, Florida, on January 4, 
2007, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


